EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	The application has been amended as follow:
	In the Claims filed on 10/13/2021:
This application is in condition for allowance except for the presence of claims 1-12 directed to an invention non-elected without traverse.  Accordingly, claims 1-12 have been cancelled.

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 13, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, an exoskeleton comprising articulated segments forming a structure of the exoskeleton; body interface parts for attaching the exoskeleton to a user, and a joint arranged between two of the articulated segments, wherein the articulated segments include a sandwich construction, the sandwich construction including: two outer layers made of a higher-strength material, and an inner core layer made of a lower-strength material as compared to the higher-strength material, the inner core layer having a thickness that is thicker than a thickness of the outer layers.
Claims 14-17, 19, and 21-28 depend either directly or indirectly from claim 13 and are allowable for all the reasons claim 13 is allowable.



Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW S LO/Primary Examiner, Art Unit 3784